EJl Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
El registrador de la propiedad se negó a inscribir una escritura de enajenación por el fundamento de que el do-cumento pretende ser un contrato de compraventa entre marido y mujer, y que un documento notarial posterior pre-sentado en unión a la escritura es inadecuado para corre-gir el defecto.
Las partes mencionadas en el párrafo inicial de la es-critura de enajenación son don Andrés Emilio Alvarez y Mercado y doña Monserrate Quijano y Tellado. Se describe a Alvarez como casado y se da el nombre de su es-posa, doña Emilia Lugo. Doña Monserrate Quijano y Te-llado, la parte de la segunda parte, es identificada como una mujer divorciada. El notario da fe de conocer personal-mente a las partes.
Entqnces, el vendedor Alvarez dice que es dueño de cierta finca descrita en la escritura e identificada como una parcela de terreno que le fué adjudicada a dicho Alvarez en la división de los bienes habidos al disolverse una so-ciedad de gananciales anterior existente entre Alvarez y su ex-esposa, la parte de la segunda parte, doña Monserrate Quijano y Tellado. A este respecto se hace también refe-rencia a otra escritura de igual fecha, otorgada ante el mismo notario. La escritura de enajenación está suscrita por Alvarez, doña Monserrate Quijano y Tellado, los testi-gos y el notario. La segunda esposa, doña Emilia Lugo, no compareció ante el notario en carácter alguno, y nada hay en la escritura que indique que ella estuviera presente al tiempo del otorgamiento.
Sin embargo, la cláusula de venta empieza con la mani-festación de que “don Andrés Emilio Alvarez y Mercado, vende, y doña Emilia Lugo compra, la finca anteriormente descrita. .
La escritura de enajenación fué entonces presentada en el registro de la propiedad, junta con lo que pretende ser *921otro documento formal titulado: “Acta Aclaratoria.” En este documento sumamente raro, el notario ante quien se otorgó la escritura original comparece en su capacidad individual, ante sí mismo como notario, y en. forma de una declaración jurada narra los hechos y circunstancias relati-vos al otorgamiento de dicha escritura original, incluyendo la substitución inadvertida del nombre y apellido en la cláusula de venta. Entonces se trata de corregir el error, enmendando la cláusula en cuestión en el sentido de que la misma refleje la verdad.
Estamos muy de acuerdo con el registrador en que un notario no tiene poder para alterar, enmendar o reformar un documento notarial en ausencia de las partes otorgantes y sin el consentimiento de ellas. Para cualquier fin de esa naturaleza, e independientemente de cualquier cuestión de forma, el documento ulterior carecía por completo de valor. La mayoría de este tribunal es claramente de opinión que el escrito posterior en absoluto carece de valor para cualquier fin. La minoría, incluyendo al que suscribe, se inclina a sostener el criterio de que' el escrito últimamente mencionado, a pesar de todos los defectos de forma y de la futilidad manifiesta del esfuerzo realizado para subsanar el defecto de referencia, tiene algún valor probatorio, por leve que fuere, como evidencia acumulativa. Sin embargo, nuestra decisión no depende de si la relación de los hechos por el notario, quien evidentemente tuvo la intención de hacer por medio de la misma una solemne declaración escrita bajo su firma y autenticada por su rúbrica y sello notarial, puede o no considerarse como que indica su modo de ver la transacción, y, hasta ese punto, como corroborativa de la evidencia intrínseca contenida en la escritura original de enajenación.
Los hechos y circunstancias revelados por la escritura original que arriba se bosquejan son suficientes de por sí para demostrar que lo que tuvieron en mente las partes que otorgaron el documento en cuestión fué un traspaso *922por Andrés Emilio Alvarez a favor de su anterior esposa, doña Monserrate Qnijano y Tellado, la parte de la segunda parte, y no a favor de la segunda esposa, doña Emilia Lugo; y que la substitución de nombre y apellido en la cláusula de venta fue un error de pluma (clerical error). El mero becbo de que tal error de parte del que escribió el documento no pueda ser corregido sin el consentimiento formal de las partes contratantes no transforma un error que es claramente susceptible de ser corregido en un de-fecto insubsanable.

Bebe revocarse la nota recurrida,.